Citation Nr: 0826951	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from March 1997 to 
January 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the previously 
assigned 10 percent rating for the veteran's service-
connected low back condition.

In a December 2005 rating decision, a Decision Review Officer 
(DRO) at the RO increased the disability evaluation for the 
low back condition to 40 percent from August 12, 2004, the 
date of the increased rating claim.  As this is not the 
maximum benefit available, the issue of entitlement to a 
higher disability evaluation for a low back condition remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As a final preliminary matter, the Board notes that, in 2007, 
the veteran submitted to the Board additional evidence for 
consideration in connection with the claim on appeal.  In a 
July 2008 statement, her representative submitted a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected low back condition is 
manifested by limitation of motion that does not equate to 
unfavorable ankylosis of the entire thoracolumbar spine.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the veteran's low back condition have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to an 
increased evaluation for a low back condition was received in 
August 2004.  She was notified of the provisions of the VCAA 
by the RO in correspondence also dated in August 2004.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist her in completing her claim 
as well as identified her duties in obtaining information and 
evidence to substantiate her claim.  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued for the increased rating claim in December 2005.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in April 
2006.

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the August 2004 letter informed the veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of her low back condition.  However, 
the Board notes that this letter did not provide the exact 
rating criteria necessary for entitlement to a higher 
disability and did not notify the claimant that she could 
provide medical or lay evidence demonstrating the effect that 
worsening or increase in severity of the disability has on 
her employment and daily life.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish her 
increased rating claim.  In multiple written statements of 
record as well as in multiple VA examination reports of 
record, the veteran has specifically discussed the daily 
physical restrictions and employment limitations resulting 
from her service-connected low back condition.  The veteran 
was also informed of the exact rating criteria needed for an 
increased evaluation for her low back condition in the 
statement of the case issued in connection with the current 
appeal in May 2005.  Consequently, actual knowledge is 
established by statements or actions by the claimant that 
demonstrates an awareness of what was necessary to 
substantiate her claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records and all relevant VA treatment 
records pertaining to her claim have been obtained and 
associated with her claims file.  The veteran has also been 
provided with multiple VA medical examinations to assess the 
current state of her service-connected low back disability.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran is currently assigned a 40 percent rating for a 
low back condition under DC 5237, effective August 12, 2004.

A general rating formula for diseases and injuries of the 
spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

An evaluation for intervertebral disc syndrome is based on 
the total duration of incapacitating episodes over the past 
12 months.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is warranted, while a 40 percent rating is 
for application where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 20 percent 
evaluation is warranted where there are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243 (2007).  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(1). Id.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an evaluation in 
excess of 40 percent for the veteran's low back condition.

VA treatment notes dated in November 2003 and August 2004 
reflect subjective complaints of low back pain.

During an August 2004 VA spine examination, the veteran 
complained of low back pain but denied any radiating pain.  
The veteran further indicated that her low back condition 
affected her ability to be employed as well as her daily 
activities, including chores, exercise, and caring for her 
children.  It was noted that she used over the counter 
medication for treatment and had not been treated with 
surgery, physical therapy, assistive devices, or epidural 
injections.  There were no findings of intervertebral disc 
disease or any neurological, motor, sensory, deep tendon 
reflex, or gait impairment.  Range of motion findings of the 
lumbar spine were listed as: forward flexion was to 40 
degrees, extension was to 15 degrees; right and left lateral 
flexion were to 15 degrees; and right and left rotation were 
to 15 degrees.  The examiner indicated that the veteran's 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance and reported that 
there was no evidence of orthopedic or neurological spine 
problems.  

During a December 2005 VA spine examination, the veteran 
complained of chronic low back pain with no radiation that 
had worsened recently and denied any surgeries, injections, 
or physical therapy.  She indicated that she takes over the 
counter medication with no pain relief, uses a back brace 
occasionally for increased back support, and was currently in 
a flare-up.  Aggravating factors were listed as housework, 
prolonged standing, lifting, and bending.  She reported that 
her low back condition affected her ability to be employed, 
as employers wound not hire her because a physician has 
prescribed no lifting or bending.  While the veteran detailed 
that her low back condition did not affect her ability to 
walk, she indicated that her daily activities were affected, 
including chores, caring for her children, and recreation.  
It was further noted that the veteran had been placed on bed 
rest by a physician in the past year for a total of three 
days.  Physical examination findings were noted as tenderness 
along the entire lumbosacral region and no spasms present.  
The examiner indicated that the physical examination of the 
veteran's lumbar spine was extremely limited due to her 
current flare-up.  Range of motion findings of the lumbar 
spine were listed as: forward flexion was to 5 degrees, 
extension was to 5 degrees; and right and left lateral 
flexion were to 10 degrees.  The examiner indicated that the 
veteran would not rotate during the examination and could not 
perform repetitive motions with her back.  Straight leg 
raising elicited low back pain immediately upon lifting her 
legs.  There were no findings of intervertebral disc disease 
or any motor strength, sensory, deep tendon reflex, or gait 
impairment.  The examiner diagnosed lumbar strain.  VA X-ray 
examination findings dated in December 2005 revealed an 
essentially negative radiographic examination of the 
lumbosacral spine.  

A December 2006 VA noncontrast CT scan of the lumbar spine 
revealed minimal diffuse disc bulge at the L4/5 level.  A 
January 2007 VA treatment note reflected complaints of low 
back pain and findings of degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 40 percent solely under 
the criteria of the General Rating Formula.  None of the 
competent medical evidence of record shows that the veteran 
suffers from any ankylosis of the spine.  The Board notes 
that ankylosis is the immobility and consolidation of a joint 
due to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move her lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.

Further, the Board finds that a higher rating is not 
warranted under DC 5243 for rating intervertebral disc 
syndrome.  Competent medical evidence does not show that the 
veteran suffers from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months to warrant the assignment of 
a 60 percent rating.  The Board notes that the veteran 
specifically indicated that she placed on bed rest by a 
physician in the past year for a total of three days in the 
December 2005 VA examination report.  VA examination reports 
and VA treatment records simply do not reflect any findings 
or comment that would suggest that the veteran's service-
connected lumbar spine disability has necessitated bed rest 
and treatment prescribed by a physician for a duration of 6 
weeks during any 12-month period.

As indicated above, the General Rating Formula also directs 
that neurological manifestations should be rated separately 
from orthopedic manifestations.  However, objective 
compensable neurologic manifestations associated with the 
veteran's service-connected lumbar spine disabilities are 
clearly not documented in the competent medical evidence of 
record.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 40 percent rating 
properly compensates her for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that August 2004 VA examination findings detailed that 
the veteran's range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  Although it 
was noted that the veteran could not perform repetitive 
motions with her back in the December 2005 VA examination 
report, these findings have already been taken into 
consideration in the assignment of the current 40 percent 
rating.

The Board acknowledges the veteran and her representative's 
contentions that her low back condition is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to an evaluation in excess of 40 percent for her 
service-connected low back condition must be denied.  The 
Board has considered staged ratings, under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
has continually indicated that her service-connected low back 
disability had a significant effect on her occupational 
activities, the objective medical findings are not indicative 
of any marked or unusual interference with employment.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).




ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back condition is denied. 



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


